ROSE, Circuit Judge.
The plaintiff in error, defendant below, was found guilty of carrying on the business of a retail liquor dealer without having paid the tax. The definition of a retail liquor dealer, given by the learned court in its instruction to the jury, was substantially the same as that which we were compelled to hold erroneous in the case of Rood v. United States, 7 F.(2d) 45, the opinion of which is handed down simultaneously with this and the judgment below must, as in that case, be reversed, and the ease remanded for a new trial.
Reversed.